Citation Nr: 0919548	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

W.T. Snyder

INTRODUCTION

The Veteran served on active duty from September 1980 to June 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.

The Veteran appeared at a Board hearing at the Board's 
Central Offices in February 2009 before the undersigned 
Acting Veterans Law Judge.  He also appeared at a local 
hearing before an RO Decision Review Officer in May 2007.  
Transcripts of the testimony of both hearings are associated 
with the claims file.

The Board received additional evidence from the Veteran for 
which he waived initial RO review and consideration.  In 
light of the waiver, the Board may properly consider the 
evidence in this decision without the necessity for a remand.  
See 38 C.F.R. § 20.1304 (2008).

At the Board hearing the Veteran raised informal claims for 
service connection for a skin disorder, a left leg disorder, 
a left knee disorder, and a back disorder.  These issues have 
not been considered by the RO, much less denied and timely 
appealed to the Board.  So, they are referred to the RO for 
appropriate action, as the Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2008); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction of an issue not yet adjudicated by 
the RO).


FINDINGS OF FACT

1.  A September 2004 rating decision denied service 
connection for schizophrenia, as there was no evidence an 
acquired mental disorder manifested during active service or 
to a compensable degree within one year of separation from 
active service.  In the absence of an appeal, the September 
2004 decision is final.
2.  The evidence submitted since the September 2004 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
an acquired psychiatric disorder to include schizophrenia and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The September 2004 rating decision is final.  New and 
material evidence sufficient to reopen a claim of service 
connection for an acquired psychiatric disorder to include 
schizophrenia has not been received.  The claim is not 
reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2006 of the type evidence to be provided by the 
claimant and what part VA will attempt to obtain.  The letter 
also fully informed the Veteran of the reasons his prior 
claim was denied and the type evidence that would constitute 
new and material evidence, see Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as well as adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The April 2006 letter, however, did 
not inform the Veteran of the information needed to establish 
the underlying claim for service connection.  See Kent; 
Dingess, both supra.  Content-compliant errors are presumed 
prejudicial, and VA has the burden to demonstrate the error 
did not prejudice the Veteran in the pursuit of his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
VA may rebut the presumption of prejudice by showing the 
purpose of the VCAA notice was not frustrated and that the 
essential fairness of the adjudication was not affected.  
Sanders, 487 F.3d at 889.  One way to show the purpose of the 
notice was not frustrated is to show the claimant had actual 
knowledge of the requirements.  The Board finds the evidence 
of record shows such knowledge.  Id.

The Veteran demonstrated actual knowledge of the basic 
requirements by his submission of lay statements from 
friends, as well as through his stated intent to submit a 
medical nexus opinion favorable to his claim.  Thus, the 
Board finds the purpose of a fully content-compliant notice 
was not frustrated.  Further, the evidence shows the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his claim, and he in fact did meaningfully 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  As a result, the content error was cured and 
rendered harmless.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Veteran has long asserted that he 
received in-patient treatment at the Naval Hospital, 
Portsmouth, Virginia, and while incarcerated in Norfolk, 
Virginia.  The Decision Review Officer made multiple attempts 
to obtain the records.  The confinement facility advised that 
they had no records associated with the Veteran, and that the 
social security number provided by the RO did not coincide 
with the Veteran.  He then informed the RO that he was 
confined under an alias but with his correct social security 
number.  The RO provided all of the Veteran's known aliases 
to the confinement facility, but no records were obtained, as 
another negative reply was received in July 2007.  The 
Veteran later advised that probably too many years had passed 
to obtain any records from the confinement facility.

Following a search of its records, the Naval Hospital, 
Portsmouth, informed the RO in July 2007 that no inpatient 
records associated with the Veteran were located.  The RO 
also asked the National Personnel Records Center to advise if 
there were any clinical or inpatient records of treatment at 
the Portsmouth hospital associated with the Veteran.  The 
Center informed the RO a search revealed no records 
associated with the Veteran.  The Decision Review Officer 
issued a formal determination in February 2008 that the 
records claimed by the Veteran were not available.  In light 
of the above, the Board finds the RO exercised all reasonable 
efforts to obtain the records identified by the Veteran.  The 
Board also notes the Veteran's service personnel records were 
eventually obtained and associated with the claims file.  
Contrary to the Veteran's assertions in support of his claim, 
there is nothing in the service personnel records to indicate 
any likelihood he was in fact hospitalized at the naval 
hospital or at his home of residence at the time of his 
separation from active service.  Official orders note his 
assignment to Ft. Bragg at the time of his separation.

Although the Veteran may not have received full notice prior 
to the initial decision, as found above, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  Further, the claim was reviewed on a de novo 
basis, as shown in the May 2008 supplemental statement of the 
case.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159.  
Thus, the Board may address the merits of this appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection Requirements

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309(a) (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Background of Prior Claim

In a February 2004 statement (VA Form 21-4148) in support of 
his claim the Veteran reported that while stationed in Korea 
in 1981, he was notified his daughter had died in a house 
fire.  According to the Veteran, his command told him to go 
home on compassionate leave, but he was not issued any 
orders.  He was merely told to report to Ft. Eustis, 
Virginia, from where he would be sent back to Korea.  When he 
returned to Korea he was reassigned to Ft. Bragg, where he 
was given a six-day pass to go back home.  Several days 
later, while at home, he received a discharge in the mail, 
which was a general discharge under honorable conditions.  He 
initially sought VA treatment in 1985, and he was 
hospitalized for about 70 days.

The Veteran denied any prior history of mental symptomatology 
on his July 1980 Report of Medical History for his 
examination for enlistment.  The July 1980 Report of Medical 
Examination for Enlistment notes his psychiatric area was 
assessed as normal.  Thus, he is presumed to have been in 
sound condition at enlistment.  38 C.F.R. § 3.304(b).

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, an 
acquired mental disorder, to include schizophrenia.  An April 
1981 entry notes the Veteran's presentation at the Naval 
Hospital, Portsmouth, Virginia, with complaints of having 
been struck by a motor vehicle two days earlier, and both 
legs, from the knee down, ached and were numb.  He also 
reported he had run a temperature as high as 103.8 and had 
coughed up blood.  Examination revealed no abnormalities, but 
a urinalysis revealed some gram positive rods.  The examiner 
noted at a follow-up that the Veteran was asymptomatic, as 
the urinalysis findings had responded to medication.  There 
is no indication he was treated as an inpatient.

In-service mental status examinations of March and May 1981 
noted no abnormal findings, and that the Veteran met U.S. 
Army requirements for retention.  The May 1982 Report of 
Examination for Separation notes the psychiatric area was 
assessed as normal.

The Veteran was incarcerated for a period of time in 1983, 
for approximately one year, for writing insufficient funds 
checks, where he claimed to have been medicated for unusual 
behavior.  As discussed above, RO efforts to obtain any 
existing records from the confinement facility identified by 
the Veteran met with negative results.

Records associated with the claims file at this juncture 
showed no evidence of a psychosis having manifested to a 
compensable degree within one year of the Veteran's 
separation from active service.  Indeed, they show the 
opposite.
VA records of December 1985 note the Veteran's presentation 
to apply for domiciliary status and alcohol detoxification 
and rehabilitation.  He reported he had heard voices when 
drinking during the prior six months.  Examination noted no 
psychiatric symptoms, and the diagnosis was alcohol abuse.  
He was referred for screening for suitability.

A psychiatric screening was conducted in January 1986.  The 
Minnesota Multiple Personality Inventory was administered as 
part of the screening.  The only significant finding was that 
the Veteran might experience some problems fully 
understanding complex tasks and materials, and he would 
function best in situations that required rote activities.  
The examiner also noted he might exhibit paranoid-like 
ideation, but he should still do well in the rehabilitation 
program.  Most significant is that there were no abnormal 
findings related to psychiatric functioning.  The report 
notes a finding of normal in the areas of mood, psychomotor 
retardation, brooding, somatic complaints, social alienation, 
persecutory ideation, bizarre sensory experiences, and 
psychomotor acceleration, to name most of the areas.

The examiner rendered a diagnosis of chronic alcoholism.  The 
Veteran did not complete the residential program, as a 
December 1987 note indicates he did not return from leave, 
and he was discharged.  He applied for domiciliary 
residential status again that same month.  The examiner noted 
the Veteran denied any psychiatric symptoms or problems.

VA records note the earliest documented diagnosis of 
schizophrenia as August 1997.  The VA intake form notes the 
Veteran presented with a request for a refill of his 
medication-Thorazine.  The report notes the Veteran reported 
a long history of paranoid schizophrenia, as he first started 
hearing voices at age 15, and he was hospitalized in Germany 
1972, and he had four to five hospitalizations afterwards.  
The Veteran also reported he saw combat in Vietnam.  The 
report notes the history of alcohol abuse, and notes a 
diagnosis of chronic schizophrenia.

When examined by VA in November 1997 the Veteran stated that 
he was discharged from service for a nervous condition.  The 
examiner diagnosed atypical psychosis.  The examiner did not 
render an opinion as to any nexus between the Veteran's 
schizophrenia and his active service.  VA treatment records 
note the treatment and maintenance of the Veteran's 
schizophrenia.  They do not note any opinion, comment, or 
hypothesis, that it is medically linked to his active 
service.

A September 2004 rating decision of the RO in Columbia, South 
Carolina, denied the claim, as there was no evidence the 
Veteran's schizophrenia was medically connected to his active 
service.  An RO letter, also dated in September 2004, 
notified the Veteran of the decision and of his appeal 
rights.  The claims file contains nothing to indicate he did 
not receive the September 2004 decision letter, or any record 
that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely Notice of Disagreement with that decision.  
Thus, the September 2004 rating decision became final and 
binding on the Veteran.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  VA received the Veteran's application to reopen 
the claim in April 2006.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the record since the September 2004 
rating decision consists of the Veteran's written 
submissions, lay statements from friends, his testimony at 
the Board and RO hearings, records of the Social Security 
Administration, and his service personnel records.

In his June 2006 statement, the Veteran asserted he was 
hospitalized in 1982 for hearing voices, and while on pass 
from Ft. Bragg he was hospitalized at Naval Hospital, 
Portsmouth, Virginia, when he was notified he had been 
discharged.  He again asserted he had bounced from command to 
command while trying to obtain a hardship discharge, and he 
was transferred without being issued military orders.  He 
essentially presented the same assertions at the hearings.

A December 2007 statement of a friend noted she, and the 
Veteran's cousin, visited him while confined in 1983.  When 
deputies brought him out to see them, the Veteran did not 
know who he, or they, were.  The deputies told her he was on 
a lot of medication.  She did not specify why or for what 
kind of illness or disorder he supposedly was medicated.  She 
also noted the Veteran's family told her he was taken to the 
Hampton, Virginia, VA hospital in December 1985 after his 
release.

An October 2008 lay statement of another friend, notes the 
Veteran was home on compassionate assignment from Korea in 
1981 due to the death of one of his kids.  The friend noted 
that she observed that the Veteran was ill, and she spoke 
with the Veteran's wife.  His wife told her he was in shock, 
and he did not know where he was.  She saw his wife again, 
and his wife told her he was in the Navy Portsmouth Hospital, 
and she did not know when he would be home.  The friend did 
not note a date of her second encounter with the Veteran's 
wife.  She next saw the Veteran in 2007 and noted that his 
condition was the same, if not worse, as the last time she 
saw him.

The Social Security Administration informed the RO in June 
2004 the Veteran's initial claim had been denied, as he had 
been disabled as of or after the date he was last insured-
March 1995.  A January 2008 report of the Social Security 
Administration notes the Veteran was determined to have been 
disabled, beginning in August 1997, for anxiety-related 
disorders.  The accompanying records noted the 1997 VA 
diagnosis of acute paranoid schizophrenia.

The Board first addresses the lay testimony-including the 
Veteran's testimony, added to the record.  Initially, the 
Board notes that, while the Veteran's post-2004 written 
submissions and his testimony at both hearings were not 
before the rating board in 2004, it is neither new nor 
material, as it is merely a reiteration of his previously 
made arguments.  The Board is constrained to reach a similar 
conclusion as concerns the two lay statements.

The Board acknowledges lay persons are fully competent to 
described symptoms or actions they may have observed.  See 
38 C.F.R. § 3.159(a).  Further, if of sufficient clarity, lay 
evidence may well constitute new and material evidence to 
reopen a claim, especially if it relates to the existence of 
symptoms either during or within one year of separation from 
service.  The two statements submitted by the Veteran, 
however, fall short of that minimal requirement.

The December 1997 statement does not describe any specific 
mannerisms of the Veteran that might describe an acquired 
mental disorder, especially in light of the fact the friend 
noted the Veteran was reportedly under medication.  She gave 
no indication of the type medication or the reason it 
supposedly was given.  Further, the statement is too vague as 
to the date of the encounter to consider it as new evidence 
of psychotic symptomatology within one year of separation 
from active service.  The same applies to the 2007 friend 
statement.  Although she reports she saw the Veteran in 1981, 
she does not provide any specific observations she may have 
made.  In addition to the fact that her statement that the 
Veteran was in shock is a conclusion without a stated factual 
basis, there is no evidence she has sufficient medical 
training to opine he was in fact in shock.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108.  Thus, the 
Board finds that while new, neither statement is material, as 
neither raises a reasonable possibility of establishing the 
claim.

VA received a copy of the funeral program for the Veteran's 
daughter and his service personnel records in April 2009.  As 
noted in the Introduction, he waived initial RO review and 
consideration.  The funeral program notes his daughter died 
on September 1, 1981, and her funeral was on September 6, 
1981, at Norfolk, Virginia.  This evidence is not material to 
the Veteran's claim as it does not address the core issue of 
whether the Veteran manifested an acquired mental disorder 
during his active service.

The service personnel records are considered to have been of 
record as of the date of the Veteran's initial claim.  This 
factor, however, only becomes significant for purposes of 
assigning an effective date should the claim be reopened and 
eventually granted.  As a result, the Board discusses them 
here rather than having done so as part of the evidence 
considered in 2004.  They provide no indication that the 
Veteran was treated for an acquired mental disorder during 
his active service.

In light of the fact that all "new" evidence is presumed 
credible when determining whether a claim will be reopened, 
the Board will not set forth the information noted in the 
service personnel records.  Suffice it to say, they contain 
no information that addresses the Veteran's mental state or 
health during his active service, at his discharge, or 
immediately afterwards.  In sum, the evidence submitted since 
the 2004 decision does not raise a reasonable possibility of 
either showing that an acquired psychiatric disorder, 
including schizophrenia, is medically linked to his active 
service, or that it manifested within one year of his 
separation from active service.

Thus, the Board is constrained to find that new and material 
evidence has not been received.  38 C.F.R. § 3.156(a).  The 
benefit sought on appeal is denied.  The Board is aware of 
benefit-of-the-doubt rule, see 38 C.F.R. § 3.102, but is not 
applicable unless the claim is reopened on the basis of new 
and material evidence.  See  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen 
claim of service connection for an acquired psychiatric 
disorder to include schizophrenia.  The petition to reopen is 
denied.




____________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


